Title: To James Madison from James Monroe, [22 August 1814]
From: Monroe, James
To: Madison, James


        
          
            [22 August 1814]
          
          The enemy are advanced six miles on the road to the wood Yard, and our troops retiring. Our troops were on the march to meet them, but in too small a body to engage. General W. proposes to retire, till he can collect them in a body. The enemy are in full march for Washington. Have the materials prepared to destroy the bridges.
          
            J Monroe
            Monday 9 oClock
          
        
        
          You had better remoove the records.
          
            J M
          
        
      